         Case 1:21-cv-05348-AJN Document 21 Filed 09/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             9/1/2021


  Greene,

                       Plaintiff,
                                                                            21-cv-5348 (AJN)
                –v–
                                                                                 ORDER
  Buddakan NY LP, et al.,

                       Defendants.



ALISON J. NATHAN, District Judge:

       The Court has received Defendants’ response to its August 25, 2021 Order. Dkt. Nos. 18,

19. The Court ORDERS that docket entry number 14 be stricken from the record.



       SO ORDERED.

 Dated: September 1, 2021
        New York, New York                     ____________________________________
                                                         ALISON J. NATHAN
                                                       United States District Judge




                                              1
